Citation Nr: 0805012	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury, meniscal tear.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
September 1996, November 2002 to October 2003, and November 
2003 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
when further action on his part is required.


REMAND

In January 2008 subsequent to the case being certified to the 
Board, the appellant requested that he be scheduled for a 
videoconference hearing before a Veterans Law Judge. Hence, 
to ensure full compliance with due process requirements, the 
case must be remanded.

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing.  The veteran 
must be notified in writing of the date, 
time and location of the hearing. 
Thereafter, or if the veteran withdraws 
the hearing request or fails to report, 
the claims files should be returned to 
the Board, in accordance with appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
d0ecision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



